Citation Nr: 0919994	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-30 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of overpayment of pension 
benefits in the amount of $50,905.00, to include whether the 
overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from March 1971 
to March 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

In May 2005, the appellant and his wife testified at a 
personal hearing before the Committee on Waivers and 
Compromises at the RO, a transcript of which has been 
associated with the claims folder. 

This appeal was previously before the Board.  In 
December 2008, the appeal was remanded for further 
development.  The appeal is now before the Board for further 
review.  


FINDING OF FACT

In May 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

In a signed statement dated May 1, 2009, the Veteran stated, 
"It is not necessary to pursue this case any further, 
because it was settled with a bankruptcy in 2006."  Under 38 
U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b)(3).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204(a).  The appellant  has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


